Filed 10/26/22 P. v. Casados CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079543

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SWF2007416)

 JEREMY PHILLIP CASADOS,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Riverside County,
Timothy F. Freer, Judge. Affirmed in part, reversed in part and remanded
with directions.
         Kevin D. Sheehy, by appointment of the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Arlene A.
Sevidal and James H. Flaherty III, Deputy Attorneys General, for Plaintiff
and Respondent.
                               INTRODUCTION
      A jury convicted Jeremy Phillip Casados of voluntary manslaughter
and the trial court sentenced him to the upper term of 11 years, plus an
additional 10 years based on a firearm sentencing enhancement. Casados
does not dispute the conviction, but asserts he is entitled to resentencing
under the ameliorative sentencing provisions of recently-enacted Senate Bill
No. 567 (2021–2022 Reg. Sess.) (Senate Bill 567). The Attorney General
agrees the amended sentencing provisions apply retroactively. But he argues
remand is not necessary because the trial court relied on the undisputed fact
that Casados was on probation when he committed the crime, as one factor
among many, in imposing the upper term. We disagree that Casados’s
submission on the probation violation, for expediency in being sentenced to
time served on that violation, amounted to a stipulation that it could be
considered as an aggravating factor for the purpose of sentencing him to the
upper term on the voluntary manslaughter charge under the new law. And,
as the Attorney General concedes, it is not reasonably likely the jury would
have found the remaining aggravating factors true, nor can we conclude that
the trial court would have imposed the same sentence in the absence of those
additional factors. We hold the error was not harmless and remand the
matter for resentencing. We affirm the judgment in all other respects.
              FACTUAL AND PROCEDURAL BACKGROUND
      On the Fourth of July morning in 2020, Casados shot his girlfriend’s
friend, Kerry O., in the chest at close range with a rifle, killing him. The
People charged Casados with the deliberate and premeditated murder of

Kerry (Pen. Code,1 §§ 187, subd. (a), 189), and alleged he intentionally


1     All further undesignated statutory references are to the Penal Code.

                                        2
discharged a firearm during the commission of the murder, causing death
(§§ 12022.53, subd. (d), 1192.7, subd. (c)(8)). Casados admitted he shot Kerry
but claimed he did so in self-defense, or in the heat of passion due to

provocation.2
      Casados had been in a tumultuous on-again, off-again relationship with
Kelly C. for about eight years. They had a daughter together, who was three
years old at the time of the shooting. Kelly met the victim, Kerry, through a
mutual friend, a year or two before the shooting. Kelly believed Kerry was
pursuing a sexual relationship with her, and Casados suspected Kelly was
cheating on him with Kerry.
      Casados’s first encounter with Kerry occurred in January 2020. At that
time, Casados was spending about five nights a week at Kelly’s house, with
Kelly and their daughter. Kerry came over to the house one day while
Casados was out. Casados returned to find Kelly and Kerry sitting together
at a workbench table in the garage. Casados did not want Kerry there.
Casados told Kerry to “[g]et the fuck out,” and the two men got into a
physical confrontation. Kelly testified Casados was carrying a BB gun when
he entered the house, and it was Casados who first “went after” Kerry. The
two men wrestled on the ground, and Kerry ended up sitting on top of
Casados until Casados got tired and stopped fighting. After a few minutes,
they stood up and Casados left. Kerry told Kelly he could not believe he had
almost killed Casados over “a toy,” meaning the BB gun.
      According to Casados, when he insisted that Kerry leave, Kerry
“jumped up,” pulled a knife from the waistband of his pants, and moved


2    The jury was instructed with CALCRIM No. 570, voluntary
manslaughter (heat of passion), and CALCRIM No. 571, voluntary
manslaughter (imperfect self-defense or imperfect defense of another).

                                       3
towards him. Casados testified Kerry pushed him into a car that was parked
in the garage, got him down on the ground, and held the knife to his neck.
Kerry told Casados he was “going to kill” and “bury” him, and “[n]o body, no
crime.” Kerry eventually got off Casados. Casados then ran into the house to
check on Kelly and their daughter. Kelly asked Casados to leave, and he

did.3
        Kerry returned to Kelly’s house “several times” in the next couple of
months. Kelly would not answer the door, or her phone, at least when
Casados was at the house. Kelly figured Kerry “would go away” if she
ignored him, but he did not. Casados called 911 three times in January and
twice in February of 2020 to complain about Kerry stalking Kelly and
showing up at the house, making threats. The audio recording of each 911
call was played for the jury. In the calls, Casados reported that Kerry was
banging on the doors, and either threatening him or threatening to burn
down the house if Kelly did not come out. Law enforcement came to the
house each time, but, according to Casados, it sometimes took up to three
hours for them to arrive. Casados claimed law enforcement did not do
anything to solve the ongoing problem of Kerry’s threatening behavior.
        Kelly changed her phone number sometime in February 2020. She did
not have much interaction with Kerry for several months after. But, one day
in June, Kerry stopped by the house unannounced. Casados was not around.
Kerry was cordial, and was not threatening towards Kelly in any way.
Kelly’s mother stopped by with some groceries while Kerry was there. She


3     Later, when asked about Kelly’s assertion that he had a BB gun on
cross-examination, Casados testified he got the BB gun when he went to
check on his daughter. He pointed the gun at Kerry and was going to tell
him to get out, but Kerry rushed him and took the gun away.

                                        4
had forgotten to get diapers for Kelly’s daughter, so Kerry offered to go get
the diapers. He dropped them off later that day but did not stay.
      The next time Kelly or Casados saw Kerry was on July 3, 2020, the day
before the shooting. Casados had stayed over at Kelly’s house the night
before. Kerry arrived around 9:00 in the morning and spent most of the day
at the house. Kelly observed that “everybody was cool,” and it seemed like
Kerry and Casados were not “hanging onto resentments.” Casados, on the
other hand, testified he did not want Kerry at the house, but did not protest
because he was scared Kerry would attack him if he did. He said Kerry was
nice to him when Kelly was around, but “kept trying to get rid of [him]”
whenever she was not.
      Kerry left a few times throughout the day, for about an hour or so each
time, but he always came back. Kerry brought food, alcohol, and marijuana
to the house, which he shared with Kelly and Casados. Kelly testified she did
not allow smoking in the house, and so Kerry and Casados were hanging out
together in the garage most of the day. Casados testified he did not accept
any alcohol or marijuana from Kerry. He testified he was not really
interacting with Kerry, but Kerry threatened to kill him several times
throughout the day. Kerry told Casados: “I ain’t going nowhere. I had sex
with your girl all over the house. Can’t wait for your daughter to get big
enough.” Casados testified Kerry also told him: “I’m going to bury you. No
body, no crime.”
      Kelly went to bed at about 10:00 that night, leaving Casados and Kerry
alone in the garage. Kerry left again sometime before 2:00 in the morning to
get cocaine, according to Casados. Casados testified Kerry threatened him,
Kelly, and their daughter right before leaving. While Kerry was gone,
Casados went to the attic to get a .22 caliber rifle that he had previously left


                                        5
there.4 Casados then went to the bedroom where Kelly was lying down with
their daughter. He woke Kelly and told her she needed to make Kerry leave.
      According to Kelly, Casados said Kerry told him that they (Kerry and
Kelly) “had sex all over the house.” Casados told Kelly, “I’m going to kill
him.” Kelly took the gun from Casados and placed it in the closet. She then
went to the garage to speak with Kerry, who returned right around the same
time. Kelly testified she had a “calm” conversation with Kerry in the garage.
Kerry agreed to leave the house but asked to use the restroom first. Kelly
started looking at her phone as Kerry went inside. She did not see what
happened next, but heard a loud noise, like a “party popper,” and then
everything went silent.
      Casados testified he stayed in the house, but could hear Kelly and
Kerry talking in the garage. Kerry’s voice got louder and Casados heard him
saying, “fuck this, fuck that.” Casados got the gun from the closet. He
testified he “was afraid [Kerry] was going to kill [him].” Casados moved
towards the garage, and saw Kerry coming up a ramp from the garage into
the house. Casados testified he told Kerry, “Leave or I’ll shoot,” but Kerry
did not stop. Casados pulled the trigger. Kerry took a couple of steps back

and fell to the ground.5
      The jury found Casados not guilty on the charges of first and second
degree murder (§ 187, subd. (a)), but guilty of the lesser included offense of


4     Casados testified he had put the rifle in the attic months earlier, but
explained he had moved it, and another gun, from a closet in the house so his
daughter would not be able to access them.

5     Kerry had a pair of brass knuckles on one hand. Casados testified he
did not recall seeing the brass knuckles before he shot Kerry, but did see
them once Kerry was on the ground.

                                        6
voluntary manslaughter (§ 192, subd. (a)). The jury also found true the
allegation that Casados intentionally discharged a firearm, causing death to
another person (§§ 12022.53, subd. (d), 1192.7, subd. (c)(8)). After discussing
a number of aggravating and mitigating factors, the trial court sentenced
Casados to the upper term of 11 years on the voluntary manslaughter
conviction, plus an additional 10 years based on the firearm sentencing

enhancement,6 for a total prison term of 21 years.
                                  DISCUSSION
      Casados’s sole contention on appeal is that the matter must be
remanded for resentencing in light of Senate Bill 567’s amendment to section
1170, subdivision (b). We agree.
      At the time Casados was sentenced, section 1170, former subdivision
(b), left it to the sentencing judge’s “sound discretion” to select the
appropriate term within a sentencing triad that “best serves the interests of
justice.” (§ 1170, former subd. (b), as amended by Stats. 2018, ch. 1001
(Assem. Bill No. 2942) § 1.) While Casados’s appeal was pending, the
Legislature enacted Senate Bill 567, which made significant amendments to
the determinate sentencing law under section 1170, former subdivision (b).
(Stats. 2021, ch. 731, § 1.3.) As the parties agree, the amendments to section
1170, subdivision (b), effected by Senate Bill 567 are ameliorative and apply
retroactively to Casados’s case, which was not final on the enactment’s
operative date, under the Estrada rule. (See In re Estrada (1965) 63 Cal.2d



6     Because the jury found Casados guilty of the lesser included offense of
voluntary manslaughter, which is not an enumerated offense under section
12022.53, the trial court converted the jury’s finding pursuant to section
12022.53, subdivision (d), to a finding pursuant to section 12022.5,
subdivision (a), without objection from either party.

                                         7
740; People v. Lopez (2022) 78 Cal.App.5th 459, 465 (Lopez) [“The People
properly concede that Senate Bill No. 567’s ameliorative amendments to
section 1170, subdivision (b) apply retroactively to all cases not yet final as of
January 1, 2022.”].)
      Effective January 1, 2022, a “court may impose a sentence exceeding
the middle term only when there are circumstances in aggravation of the
crime that justify the imposition of a term of imprisonment exceeding the
middle term, and the facts underlying those circumstances have been
stipulated to by the defendant, or have been found true beyond a reasonable
doubt at trial by the jury or by the judge in a court trial.” (§ 1170, subd.
(b)(2).) Here, the trial court found multiple aggravating factors to justify
selecting the upper term of 11 years on the voluntary manslaughter charge,
none of which complied with the new law.
      First, the court found the crime involved great violence, great bodily
harm, and a high degree of cruelty or viciousness. Although acknowledging
the jury’s conviction of only voluntary manslaughter, the court stated it
“appeared to the [c]ourt that given the People’s evidence as to the location of
the wound, the location of . . . [the victim’s body], Mr. Casados’s own
testimony during the trial . . . [that the victim] didn’t have much of a chance
the moment that he got to that entrance,” it “appeared” this was a “cold
killing, whether you believe it was under the murder of first degree or second
degree or voluntary manslaughter.” The court also found that Casados “tried
nothing to assist [the victim] to prevent him from dying,” which the court
found “very disturbing” about Casados’s conduct. Second, the trial court
found Casados was armed with a weapon. Third, it found Casados engaged
in violent conduct that indicates he is a danger to society. Fourth, it found




                                        8
Casados had served a prior term in county jail. And fifth, the court found
Casados’s prior performance on probation was unsatisfactory.
      It is undisputed that at least the first and third factors in
aggravation⎯the crime involved great violence, great bodily harm, and a
high degree of cruelty or viciousness and Casados engaged in violent conduct
that indicates he is a danger to society⎯were not stipulated to by Casados or
found true beyond a reasonable doubt by a jury. In addition, the trial court
could not rely on the jury’s finding on the gun enhancement allegation to
support the second aggravating factor⎯Casados was armed with a
weapon⎯as the Attorney General properly concedes. Section 1170,
subdivision (b)(5), precludes the court from imposing an upper term “by using
the fact of any enhancement upon which sentence is imposed under any
provision of law.” And, as California Rules of Court, rule 4.420(g) provides,
“[t]o comply with section 1170[, subdivision ](b)(5), a fact charged and found
as an enhancement may be used as a reason for imposing a particular term
only if the court has discretion to strike the punishment for the enhancement
and does so.” Here, the trial court declined to strike the firearm
enhancement. Thus, to the extent the trial court relied on the jury’s finding
on the firearm enhancement allegation as an aggravating factor in imposing
the upper term on the voluntary manslaughter conviction, it did not comply
with the requirements of section 1170, subdivision (b)(5).
      Despite these concessions, the Attorney General argues reversal is not
required because any error was harmless. Relying on People v. Flores (2022)
75 Cal.App.5th 495 (Flores), the Attorney General asserts the trial court’s
imposition of the upper term on the voluntary manslaughter conviction may
be upheld as long as a jury could have found a single aggravating
circumstance true beyond a reasonable doubt. Here, the Attorney General


                                        9
contends, Casados effectively stipulated to the fifth aggravating factor⎯his
performance on probation was unsatisfactory⎯and so, the Attorney General
argues, that factor alone precludes Casados from obtaining relief based on
Senate Bill 567. For two reasons, we reject the Attorney General’s
contention.
      First, Casados did not stipulate to the probation violation as an
aggravating factor to be considered by the court in sentencing on the
voluntary manslaughter charge. At the start of the sentencing hearing, the

trial court noted Casados had a trailing misdemeanor probation case,7 and
asked the parties how they intended to proceed. Defense counsel stated his
“expectation” was that the trial court would find Casados in violation of
probation “in light of the trial and terminate probation with credit for time
served and [then] strike all the fines.” The People agreed. The court took
judicial notice of the jury’s verdict on the charge of voluntary manslaughter,
and found Casados to be in violation of his probation in the trailing
misdemeanor case. The court sentenced Casados for time served for the
probation violation, and struck all associated fines and fees, as the defense
had requested. The court later considered Casados’s unsatisfactory
performance on probation as one aggravating factor, among many, in electing
to impose the upper term on the voluntary manslaughter conviction.
      Under new section 1170, subdivision (b)(3), the trial court could
consider Casados’s prior convictions based on a certified record of those


7     According to the probation report, Casados was sentenced to 36 months
summary probation for driving under the influence of alcohol in violation of
Vehicle Code section 23152, subdivisions (a) and (b) in 2003. His probation
was revoked, and a bench warrant issued, for an unspecified violation in
2005. In April 2021, a probation hearing was set for June 18, trailing the
murder case.

                                      10
convictions without submitting them to a jury. But, as we have explained, at
the time of the sentencing hearing, the law did not yet require that all other
facts underlying the aggravating factors relied on by the trial court be either
stipulated to or found true beyond a reasonable doubt by the jury. Thus,
Casados did not have the same “incentive and opportunity” to challenge the
probation violation, as he would have under new section 1170, subdivision
(b). (See People v. Sandoval (2007) 41 Cal.4th 825, 839−840 (Sandoval)
[“Counsel’s strategy might have been different had the aggravating
circumstances been tried under a beyond-a-reasonable-doubt standard of
proof to a trier of fact that was responsible only for determining whether such
circumstances were proved (and not for making the ultimate sentencing
decision).”].) Instead, as would routinely happen when a defendant has been
convicted of a felony and is about to be sentenced to a lengthy prison term,
Casados submitted to a probation violation as a matter of expediency. We
therefore decline the Attorney General’s invitation to consider his submission
on the probation violation as a stipulation to the aggravating factor of
unsatisfactory performance on probation for the purposes of sentencing under
new section 1170, subdivision (b).
      Second, even if we were to accept Casados’s submission on the
probation violation as a stipulation for the purpose of sentencing, we disagree
with the Attorney General’s position that a stipulation on this single
aggravating factor is sufficient to establish harmless error. The Attorney
General relies solely on Flores, in which the trial court imposed an upper
term sentence based on the defendant’s “numerous prior convictions” and
unsatisfactory performance on probation, before enactment of Senate Bill
567. (Flores, supra, 75 Cal.App.5th at p. 500.) As the appellate court
explained, both factors were readily established by the probation report,


                                      11
which the trial court reviewed and considered. (Id. at p. 501.) Relying on
Sandoval, the court concluded the error was harmless because “ ‘the jury,
applying the beyond-a-reasonable-doubt standard, unquestionably would
have found true at least a single aggravating circumstance had it been
submitted to the jury.’ ” (Flores, at p. 500, quoting Sandoval, supra, 41
Cal.4th at p. 839.)
      But, Sandoval was decided solely on Sixth Amendment grounds, before
enactment of Senate Bill 567 and its amendments to section 1170,
subdivision (b). (See People v. Dunn (2022) 81 Cal.App.5th 394, 406 (Dunn)
[explaining that Sandoval considered whether an upper term imposed under
the prior determinate sentencing law was harmless error under the Sixth
Amendment].) As amended, section 1170, subdivision (b)(2), permits the
imposition of the upper term only where the facts underlying each of the
aggravating circumstances the trial court relies on, with the exception of
certified records of convictions, has been stipulated to or found true beyond a
reasonable doubt by the jury. In this context, as we explained in Lopez, “the
presence of a single valid aggravating factor is insufficient to permit a
reviewing court to affirm a sentence imposed in violation of the revised
version of section 1170, subdivision (b).” (Lopez, supra, 78 Cal.App.5th at
p. 466, fn. 10, italics added; see also id. at p. 467, fn. 11 [disagreeing with
Flores]; accord People v. Zabelle (2022) 80 Cal.App.5th 1098, 1112 (Zabelle)
[“even if we find the jury would have found true at least one of the
aggravating circumstances that the trial court relied on, we still must
grapple with the trial court’s reliance on other aggravating circumstances
inconsistent with the current requirements of section 1170”]; Dunn, at p. 406
[“We respectfully disagree with the People and Flores that Sandoval applies
in this context. A reviewing court concluding beyond a reasonable doubt that


                                        12
the jury would have found the facts underlying a single circumstance in
aggravation true beyond a reasonable doubt is insufficient to conclude that
any error under section 1170, subdivision (b) was harmless.”].)
      Where, as here, a trial court relies on multiple aggravating factors, but
only one of those factors was arguably stipulated to, or necessarily would be
found true beyond a reasonable doubt by a jury, we must also consider
whether the trial court’s failure to comply with the requirements of new
section 1170, subdivision (b)(2), by also considering other aggravating factors
were harmless as well. (See Lopez, supra, 78 Cal.App.5th at pp. 466−467.)
As our sister court in Zabelle recently explained, “it is not enough that we
find the trial court could have imposed the upper term sentence (based on the
conclusion that the jury would have found true at least one aggravating
circumstance). Rather, to find harmless error for the state law error [under
new section 1170, subdivision (b)(2)], we must find that the trial
[court] would have imposed the upper term sentence even absent the error.
In particular, we must consider whether it is reasonably probable that the
trial court would have chosen a lesser sentence in the absence of the error.”
(Zabelle, supra, 80 Cal.App.5th at p. 1112.)
      Thus, even if we were to assume there was no error in the trial court
relying on Casados’s unsatisfactory performance on probation as one
aggravating factor, we agree with Lopez, and Zabelle, that a second inquiry is
necessary. (Lopez, supra, 78 Cal.App.5th at pp. 466−467.) We would still
need to determine whether the jury would have found any additional factors
the trial court relied on true beyond any reasonable doubt and, if not,
“whether there is a reasonable probability that the trial court would have
selected a term other than the upper term if it had relied solely on a subset of




                                      13
the original factors on which it previously relied.” (Id. at p. 466, fn. 10.) On
the record before us, we cannot reach either conclusion.
      Here, unlike Flores, it is apparent from the record that the trial court’s
decision to impose the upper term was based primarily on aggravating factors

other than Casados’s unsatisfactory performance on probation.8 As noted,
Casados was on probation for a 2003 misdemeanor conviction. “[C]onsidering
the recency and frequency of [Casados’s] prior crimes” as a whole, the court
concluded Casados’s criminal history was a mitigating, not aggravating,
factor. Although the court did list Casados’s unsatisfactory performance on
probation, as well as his prior term in county jail, as aggravating factors, the
vast majority of the court’s comments in explaining its decision to impose the
upper term were focused on the circumstances of the shooting itself.
      Further, as the Attorney General effectively concedes, there is reason
to believe the jury would not have found the additional facts relied on by the
trial court to be true beyond a reasonable doubt, if given the opportunity.
Indeed, some of the trial court’s comments appear to contradict the jury’s
verdict. Although the jury acquitted Casados of first and second degree
murder, the trial court found the shooting was a “cold killing.” The court also
seemed to discount the jury’s implied finding of self-defense in reaching its
verdict of guilty on voluntary manslaughter. In commenting on whether the
victim had “much of a chance” before Casados shot him, the court stated: “In


8     We note that it is not readily apparent whether the trial court in Flores
considered any other aggravating factors, besides the defendant’s prior
convictions and unsatisfactory performance on probation. Regardless, as we
explain, here, it is apparent the trial court did rely on multiple other
aggravating factors and, for the reasons articulated, we agree with Lopez that
a second inquiry is necessary to evaluate harmlessness. (See Lopez, supra,
78 Cal.App.5th at pp. 466−467.)

                                       14
the traditional values that American justice and outlaws used to have in the
Old West, or unwritten themes, you never shot a person in the back and you
never shot an unarmed man.” The court also stated it did not believe there
was “a showing or demonstration the defendant was provoked,” despite
acknowledging the jury was also instructed that it could “consider the
provocation in deciding whether the crime was first[ ] or second[ ]degree
murder.” But the jury found Casados guilty only of voluntary manslaughter,
and so it must have accepted one of the defense’s alternate theories to malice.
      We recognize the approach to assessing the harmlessness of the state
law error recently articulated by the courts in Zabelle and Dunn differs
slightly from this court’s approach in Lopez. In Lopez, this court explained,
“the initial relevant question . . . is whether the reviewing court can conclude
beyond [a] reasonable doubt that a jury would have found true beyond a
reasonable doubt all of the aggravating factors on which the trial court relied
in exercising its discretion to select the upper term.” (Lopez, supra, 78
Cal.App.5th at p. 467, fn. 11.) We explained that “[i]f the answer to this
question is ‘yes,’ then the defendant has not suffered prejudice from the
court’s reliance on factors not found true by a jury in selecting the upper
term.” (Ibid.) But if the answer to the question is “ ‘no,’ ” we go to a second
step and ask “whether a reviewing court can be certain, to the degree
required by People v. Watson (1956) 46 Cal.2d 818, 836 [(Watson)] . . . , that
the trial court would nevertheless have exercised its discretion to select the
upper term if it had recognized that it could permissibly rely on only a single
one of the aggravating factors, a few of the aggravating factors, or none of the
aggravating factors, rather than all of the factors on which it previously
relied. If the answer to both of these questions is ‘no,’ then it is clear that
remand to the trial court for resentencing is necessary.” (Ibid.)


                                        15
      In Dunn, the court agreed “with Lopez on the majority of the standard
it articulated,” but concluded only “one aggravating circumstance must be
reviewed pursuant to [Chapman v. California (1967) 386 U.S. 18].” (Dunn,
supra, 81 Cal.App.5th at pp. 408, 409.) It held, “the remaining aggravating
circumstances involve only a state-created right to a jury trial that must be
reviewed pursuant to Watson.” (Ibid.) Likewise, in Zabelle, the court agreed
with Lopez that a two-step process is necessary, but held, “a reviewing court
must always evaluate for Watson error before concluding that the trial court’s
error was harmless.” (Zabelle, supra, 80 Cal.App.5th at p. 1113.) But, as the
Zabelle court noted, its “quibble with Lopez is a very minor one. Both [its]
approach and the Lopez court’s approach are the same in terms of outcomes.”
(Ibid.)
      This is particularly true here, where the Attorney General concedes, it
cannot “reasonably argue that the jury would have found each of [the]
circumstances in aggravation [that the trial court considered] true beyond a
reasonable doubt.” Nor can we conclude, to the degree required by Watson,
that the trial court would have exercised its discretion to select the upper
term if it had not also relied on those additional aggravating factors.
Consequently, we cannot conclude the error in this case was harmless under




                                       16
any variation of the applicable standard of prejudice, as articulated in Lopez,

Dunn, or Zabelle.9,10
                                DISPOSITION
      The conviction is affirmed and the sentence is vacated. The matter is
remanded to the trial court for resentencing consistent with the recent
amendment to section 1170. Following resentencing, the trial court is to
prepare an amended abstract of judgment and forward a certified copy to the
Department of Corrections and Rehabilitation.




9     Casados asserts, in a somewhat conclusory fashion, that the trial court
similarly erred by imposing the upper term on the firearm enhancement
based on aggravating factors that were neither stipulated to nor found true
by the jury. The Attorney General does not directly address this contention,
but also does not identify any aggravating factor that the court did rely on in
sentencing Casados on the firearm enhancement that was either stipulated to
or found true by the jury beyond a reasonable doubt. In any event, because
we are already remanding for resentencing, the trial court shall reconsider
Casados’s full sentence, including the sentence on the firearm enhancement,
in accordance with the recent amendment to section 1170, subdivision (b).
(See People v. Buycks (2018) 5 Cal.5th 857, 893 [full resentencing is
appropriate on remand].)

10     Casados also requests, for the first time in his reply brief, that this
court use its sua sponte authority to direct that a different judge preside over
his resentencing. We decline to do so. (See People v. Gulbrandsen (1989) 209
Cal.App.3d 1547, 1562 [“statutory power of appellate courts to disqualify
sentencing judges should be used sparingly and only where the interests of
justice require it”].)

                                       17
                        DO, J.

WE CONCUR:


McCONNELL, P. J.



HUFFMAN, J.




                   18